DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed (on 07 May 2021) in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.

Double Patenting
Claims 1-4, 7-11, and 13-21 of this application are patentably indistinct from claims 1, 7-8, and 10-20 of Application No. 16/106813 AND Claims 1-4, 11, 13-14, and 16-19 of this application are patentably indistinct from claims 12-13, 15-17 of Application No. 16/106853. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
Claims 1-4, 7-9, 11, 13-15 and 21-23 objected to because of the following informalities:   
claim 1: 
“the flow” in l.7 is believed to be in error for --a flow from a fan inlet--
“between” in l.7 is believed to be in error for --into--
“the flow at the fan exit” is believed to be in error for --the core flow at a fan exit--
claim 2: “at cruise conditions” is believed to be in error for --at the cruise conditions--
claim 3: 
“the flow” in l.2 is believed to be in error for --the bypass flow--
“between” is believed to be in error for --of--
“at cruise conditions” is believed to be in error for --at the cruise conditions--
claim 4: 
“between” is believed to be in error for --of--
“at cruise conditions” is believed to be in error for --at the cruise conditions--
claim 7: "at cruise conditions" is believed to be in error for --at the cruise conditions--
claim 8: 
“the specific thrust” is believed to be in error for --a specific thrust--
“at cruise conditions” is believed to be in error for --at the cruise conditions--
claim 9: 
“a plurality of fan blades” is believed to be in error for --the plurality of fixed-pitch fan blades--
“a root to a tip” is believed to be in error for --a respective root to a respective tip--
“the fan blade at the root “ and “the fan blade at the tip” are believed to be in error for --each fan blade at the respective root-- and --each fan blade at the respective tip--
claim 11: 
“compressor(s)” and “turbine(s)” are believed to be in error for --compressor-- and    --turbine--
“the flow at the inlet to the combustor” is believed to be in error for --a flow at an inlet to the combustor-- or --the core flow at an inlet to the combustor--
“at cruise conditions” is believed to be in error for --at the cruise conditions--
claims 13-14: 
“a plurality of fan blades” is believed to be in error for --the plurality of fixed-pitch fan blades--
“radial span” and “blade span” or “span” appear to be used interchangeably in the claims; consistent terminology should be chosen to represent the same feature/element
“a respective root at a 0% span position to a respective tip at a 100% span position” is believed to be in error for --a respective root to a respective tip--
“the fan blade at the root “ and “the fan blade at the tip” are believed to be in error for --each fan blade at the respective root-- and --each fan blade at the respective tip--
claim 15: “the fan diameter” is believed to be in error for --a fan diameter--
claim 21: 
“the flow” in l.9 is believed to be in error for --a flow from a fan inlet--
“between” in l.9 is believed to be in error for --into--
“the flow at the fan exit” is believed to be in error for --the core flow at a fan exit--
“the flow at the inlet to the combustor” is believed to be in error for --a flow at an inlet to the combustor-- or --the core flow at an inlet to the combustor--
claims 22-23: 
“the plurality of fan blades” is believed to be in error for --the plurality of fixed-pitch fan blades--
“the hub” is believed to be in error for --a hub--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10-11, and 15-19 is/are rejected under 35 U.S.C. 103 as unpatentable over Wendus (et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, August 2003, NASA/CR-2003-212467) in view of Fulayter 9708914, and Kodama 8579592. 
Regarding Claim 1, Wendus teaches 
a gas turbine engine (Fig 4) for an aircraft comprising: 
an engine core comprising a turbine (at least LPT in Fig 4), a compressor (HPC, LPC in Fig 4), and a core shaft connecting the turbine to the compressor (Fig 4 above and Fig 5 below); 

    PNG
    media_image1.png
    412
    641
    media_image1.png
    Greyscale


a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Figs 4 and 5); and 

    PNG
    media_image2.png
    814
    1005
    media_image2.png
    Greyscale

an annular splitter (Fig 5 above) at which the flow is divided between a core flow that flows through the engine core, and a bypass flow that flows along a bypass duct (Fig 5 above), wherein: 
a fan root pressure ratio (FRPR), defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the engine core (P102) to the mean total pressure of the flow at the fan inlet (P100), is             
                ≈
            
        1.08 (p.8, section 3.2.3.1 Variable Pitch Fan; Fig 4;            
                
                    
                        5.98
                    
                    
                        5.53
                    
                
                ≈
                1.08
            
        ), which approaches (is near) the claimed range of 1.15-1.25.

Wendus does not explicitly teach the specific range of 1.15-1.25 for the FRPR. 
However, FRPR was recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, by Fulayter and Kodama as discussed below:
First, Fulayter teaches methods of adjusting (limiting, reducing) fan hub (root) pressure ratio (FRPR) by changing blade geometry at the root/hub from leading edge to trailing edge, in order to avoid separating the flow at the trailing edge of the fan blade (Col.4 l.64 - Col.5 l.5). 
Second, Kodama teaches how fan pressure ratio at various locations along the fan blade span (length from root to tip) may be varied (increased) by adjusting the fan blade and hub geometries (Figures 2A-3D, 4A-4B, 6A-6C) in order to achieve increased total flow rate for a constant or smaller fan diameter (Col.5 ll.35-end). 

    PNG
    media_image3.png
    707
    459
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    634
    464
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    469
    194
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    704
    430
    media_image6.png
    Greyscale

Thus, Wendus teaches FRPR approaching, but less than the claimed range (1.15-1.25); Fulayter teaches a method of reducing the FRPR; and Kodama teaches a method of increasing FRPR. Together, the prior art teaches FRPR values near the low ends (Wendus) and the high ends (Kodama) of the claimed ranges, as well as methods and motivations to decrease or increase the FRPR depending on the desired result (i.e., in order to avoid separating the flow at the trailing edge of the fan blade as in Fulayter’s Col.4 l.64 - Col.5 l.5, or in order to achieve increased total flow rate for a constant or smaller fan diameter as in Kodama’s Col.5 ll.35-end, respectively). 

Note, MPEP 2144.05 (II) (A) provides that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). 
proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, and was thus not such an invention as will sustain a patent, even though the claimed ranges of ratio may have produced better results than Wendus. 
Regarding Claim 2, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the fan root pressure ratio at cruise conditions is no greater than 1.22 (as discussed above).
In summary: 
Wendus teaches FRPR (1.08) approaching, but less than the claimed range (1.15-1.22). However, FRPR was recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art: Fulayter teaches methods of adjusting (limiting, reducing) fan hub (root) pressure ratio (FRPR) by changing blade geometry at the root/hub from leading edge to trailing edge, in order to avoid separating the flow at the trailing edge of the fan blade (Col.4 l.64 - Col.5 l.5); and Kodama teaches how fan pressure ratio at various locations along the fan blade span (length from root to tip) may be varied (increased) by adjusting the fan blade and hub geometries (Figures 2A-3D, 4A-4B, 6A-6C) in order to achieve increased total flow rate for a constant or smaller fan diameter (Col.5 ll.35-end). 

    PNG
    media_image3.png
    707
    459
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    634
    464
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    469
    194
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    704
    430
    media_image6.png
    Greyscale



Together, the prior art teaches FRPR values near the low ends (Wendus) and the high ends (Kodama) of the claimed range (1.15-1.22), as well as methods and motivations to decrease or increase the FRPR depending on the desired result (i.e., in order to avoid separating the flow at the trailing edge of the fan blade as in Fulayter’s Col.4 l.64 - Col.5 l.5, or in order to achieve increased total flow rate for a constant or smaller fan diameter as in Kodama’s Col.5 ll.35-end, respectively). 

Finally, the general conditions of the claim are taught by the prior art, as discussed in the claim mapping to Wendus in view of Fulayter, and Kodama in the above discussion including all the conventional geared turbofan gas turbine engine components and the knowledge of how to adjust various fan pressure ratios to achieve various design goals, thus (in accordance with MPEP 2144.05 (II) (A)) it is not inventive to discover the optimum or workable ranges, of the FRPR, by routine experimentation, in this case requiring conventional known methods of fan configuration and geometry adjustment and/or trial testing of various configurations and arrangements (either simulated via CFD, etc., or physical tests in wind tunnels, etc.). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a prior art set of ratios is the optimum combination of ratios. The limitation requiring and FRPR of 1.15-1.22, was a mere carrying forward of an original patented conception, the geared turbofan of Wendus in view of prior art teachings of analysis and design for geared turbofan fan sections (as in Fulayter and Kodama) involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, 
Regarding Claim 3, Wendus in view Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches a fan tip pressure ratio, FTPR, is defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct (P104) to the mean total pressure of the flow at the fan inlet (P100) (Fig 4); and the ratio between the fan root pressure ratio to the fan tip pressure ratio at cruise conditions is less than 0.95. 
In this case, total pressure to the LPC divided by total pressure at the outlet of the bypass duct gives the fan root to tip pressure ratio (FTPR) is             
                
                    
                        5.98
                    
                    
                        7.72
                    
                
                ≈
            
        0.77 (according to Fig 4) which falls in the claimed range. 
In addition to Fig 4, Wendus teaches “fan tip and root pressure ratios are 1.32 and 1.08, respectively” at cruise conditions. Although it is not clear whether this tip pressure ratio is the average fan pressure ratio (FPR) over the span between the tip and the annular splitter, or just the FPR at the tip, the FRTPR using 1.32 as the tip pressure ratio is             
                
                    
                        1.08
                    
                    
                        1.32
                    
                
                ≈
            
         0.82, which also falls in the claimed range of no more than 0.95.
It is noted that adjusting the FRPR as discussed in claim 1 above (Wendus in view of Fulayter and Kodama), would alter the FRTPR because Fulayter and Kodama further teach adjusting FRPR without adjusting FTPR (Fulayter Col.4 ll.39-47, Kodama Fig 6c) such that adjusting FRPR higher or lower would result in a respectively higher or lower FRTPR from that explicitly taught by Wendus. However, it is noted that adjusting the FRPR to 1.15-1.25 would result in an FRTPR of 0.82-0.89, which still falls in the claimed range of no more than 0.95. 
Regarding Claim 4, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the ratio between the fan root pressure ratio to the fan tip pressure ratio at cruise conditions is less than 0.9 (0.77, 0.82, and 0.89 being less than 0.9, as discussed in claim 3 above).
Regarding Claim 7, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches a bypass ratio is defined as the ratio of the mass flow rate of the bypass flow (B) to the mass flow rate of the core flow (A) at cruise conditions, and the 
Regarding Claim 8, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the specific thrust at cruise conditions is less than 100Nkg-'s.  That is, specific thrust is conventionally defined as the thrust divided by the mass flow into the engine (NASA, Specific Thrust, Glenn Research Center, https://www.grc.nasa.gov/WWW/K-12/airplane/specth.html, published at least as early as 19 Oct 2000 according to Internet Archive, Wayback Machine), and Wendus teaches a specific thrust of             
                
                    
                        
                            
                                2915
                                 
                                
                                    
                                        
                                            
                                                l
                                                b
                                                m
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                *
                                
                                    
                                        5.53
                                         
                                        
                                            
                                                p
                                                s
                                                i
                                                a
                                            
                                        
                                    
                                    
                                        14.696
                                         
                                        
                                            
                                                p
                                                s
                                                i
                                                a
                                            
                                        
                                    
                                
                                *
                                
                                    
                                        
                                            518.7
                                             
                                            °
                                            R
                                        
                                        
                                            471
                                            °
                                            R
                                        
                                    
                                
                            
                        
                    
                    
                        -
                        1
                    
                
                *
                10538
                 
                
                    
                        l
                        b
                        f
                    
                
                *
                
                    
                        4.44822
                         
                        
                            
                                N
                            
                        
                    
                    
                        1
                         
                        
                            
                                l
                                b
                                f
                            
                        
                    
                
                *
                
                    
                        1
                         
                        [
                        l
                        b
                        m
                        ]
                    
                    
                        0.453592
                         
                        [
                        k
                        g
                        ]
                    
                
                 
                ≈
            
         89.8             
                
                    
                        N
                        ∙
                        s
                    
                    
                        k
                        g
                    
                
            
        , which falls in the claimed range of less than 100. Note, the inlet airflow to the engine in Fig 4 is a corrected mass flow rate that was first converted to actual mass flow rate before dividing through the thrust value from p.6, section 3.2.2. Engine Description.
Regarding Claim 10, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image1.png
    412
    641
    media_image1.png
    Greyscale

Wendus further teaches the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, 
Regarding Claim 11, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches a combustor is provided downstream of the fan and compressor(s) and upstream of the turbine(s) (Fig 4); 

    PNG
    media_image1.png
    412
    641
    media_image1.png
    Greyscale

an overall pressure ratio defined as the ratio of the mean total pressure of the flow at the inlet to the combustor (P106) (which is 305 according to Fig 4) to the mean total pressure of the flow at the fan inlet (P100) (which is 5.53 according to Fig 4; thus an overall pressure ratio of ≈ 55); and the ratio of the fan root pressure ratio (1.08 as discussed above) to the overall pressure ratio is less than 0.04 (in this case, the ratio of Wendus is             
                
                    
                        1.08
                    
                    
                        55
                    
                
                ≈
            
        0.0196 which falls in the claimed range of less than 0.04). Note, because the OPR is defined inclusive of the FRPR, the ratio being claimed is essentially the inverse of the pressure ratio across the core compressor section (the claimed ratio,             
                X
                =
                
                    
                        F
                        R
                        P
                        R
                    
                    
                        O
                        P
                        R
                    
                
                =
                
                    
                        F
                        R
                        P
                        R
                    
                    
                        H
                        P
                        C
                        P
                        R
                        ×
                        L
                        P
                        C
                        P
                        R
                        ×
                        F
                        R
                        P
                        R
                    
                
                =
                
                    
                        1
                    
                    
                        H
                        P
                        C
                        P
                        R
                        ×
                        L
                        P
                        C
                        P
                        R
                    
                
            
        ; ;where HPCPR is the pressure ratio across the HPC and LPCPR is the pressure ratio across the LPC). Thus, adjusting to a higher FRPR (1.15-1.25) as discussed in claim 1 (in view of Fulayter and Kodama), does not affect the final ratio of FRPR to OPR. 
Claim 15, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches a fan diameter greater than 250 cm (118.8in fan diameter from p.8 section 3.2.3.1 Variable Pitch Fan being             
                ≈
            
        299cm, which falls in the claimed range).
Regarding Claim 16, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the forward speed of the gas turbine engine at the cruise conditions is in the range of from Mn 0.75 to Mn 0.85. Note, cruise conditions described by Wendus as 0.85 Mn and 35000ft (p.8, section 3.2.3.1 Variable Pitch Fan), which is same as max climb conditions (compare p.6 section 3.2.2 Engine Description, para.1; although Fig 4 approximates to Mn = 0.8; see also pp.12-13; and p.18 teaching cruise conditions as “high altitude climb and cruise (flight Mach number greater than 0.75)”).
Regarding Claim 17, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the forward speed of the gas turbine engine at the cruise conditions is Mn 0.8. Note, cruise conditions described by Wendus as 0.85 Mn and 35000ft (p.8, section 3.2.3.1 Variable Pitch Fan), which is same as max climb conditions (compare p.6 section 3.2.2 Engine Description, para.1; although Fig 4 approximates to Mn = 0.8; see also pp.12-13; and p.18 teaching cruise conditions as “high altitude climb and cruise (flight Mach number greater than 0.75)”).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of 0.75-0.85 for the cruise conditions as taught by Wendus for Wendus in view of Fulayter and Kodama, because Wendus teaches all the ranges to be reasonable options for cruise conditions. 
Regarding Claim 18, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the cruise conditions correspond to atmospheric conditions at an altitude that is in the range of from 10500m to 11600m (p.8, section 3.2.3.1 Variable Pitch Fan; 35000ft being             
                ≈
            
        10668m, which falls in the claimed range).  
Regarding Claim 19, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the cruise conditions correspond to atmospheric conditions at an altitude of 11000m (p.8, section 3.2.3.1 Variable Pitch Fan; 35000ft being             
                ≈
            
        10668m, which rounds up to 11000m).


Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Fulayter and Kodama, and in further view of Soares (Claire Soares, “Gas Turbines”, 23 October 2014, Elsevier, p.38).
Regarding Claim 17, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. 
In addition to Wendus (in view of Fulayter and Kodama) teaching claimed forward speed at cruise, Soares teaches that fan pressure ratio generally decreases from SLS conditions (0 Mn) to cruise flight conditions by about 10%, (p.38). Considering that the air speed difference from 0.75-0.85 results in a much smaller change in operating conditions (including FRPR) than from SLS with 0 Mn to a cruise condition (e.g., 0.75-0.85 Mn), the FRPR of Wendus in view of Fulayter and Kodama obviously satisfied the claimed range(s) (i.e., less than 1.25) at any of the cruise conditions taught by Wendus.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of 0.75-0.85 Mn for the cruise conditions as taught by Wendus for Wendus in view of Fulayter and Kodama, because Soares teaches any resultant change in FRPR due to air speed (especially in the range of .75-.85), would still have satisfied the claimed range of FRPR. 
Regarding Claim 19, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. In addition to Wendus teaching the claimed cruise height u
Soares teaches that fan pressure ratio generally decreases from SLS conditions (0 ft or m) to cruise flight conditions by about 10%, (p.38). Considering that the altitude difference between 35000ft converted to meters as 10668m and the claimed height of 11000m is only 332m, any resulting change in operating conditions (including FRPR) from SLS with 0 ft or m to a cruise condition (e.g., 35000ft, 10668m, or 11000m) of Wendus obviously satisfied the claimed range(s) (i.e., less than 1.25).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the approximate height of 11000m for the cruise conditions of Wendus for 
Regarding Claim 20, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the cruise conditions correspond to: a forward Mach number of 0.85 Mn, 0.8 Mn, and/or 0.75 Mn at 35000ft (p.8, section 3.2.3.1 Variable Pitch Fan, p.6 section 3.2.2 Engine Description, para.1; Fig 4 approximates to Mn = 0.8; see also pp.12-13; and p.18 teaching cruise conditions as “high altitude climb and cruise (flight Mach number greater than 0.75)”); where 35000ft converts to                         
                            ≈
                        
                    10668m. Further, the international standard atmosphere properties define pressure and temperature at 10500m (34440ft) to be 24540Pa and -53.15degC, while pressure and temperature at 11000m (36080ft) is at 22700Pa and -56.35degC. Thus, the temperature and pressure of Wendus falls somewhere in the ranges above, which include the claimed values. It is noted that Wendus provides several data points, some at standard temperatures and pressures and some at “Std + 18[deg]F” (in Table 2). In any case, Wendus teaches ranges of cruise operation (including Mach, pressure, and temperature) that include the claimed values. 
Furthermore, Soares teaches that fan pressure ratio generally decreases from SLS conditions (0 ft or m) to cruise flight conditions by about 10%, (p.38). Considering that the cruise condition ranges are relatively small compared to the differences in Mach, Temperature, and Pressure between SLS and a cruise operation, it follows that using any of the cruise operating conditions included by Wendus resulted in FRPR that obviously satisfied the claimed range(s) (i.e., less than 1.25).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed cruise condition in the range(s) taught by Wendus for Wendus in view of Fulayter and Kodama, because Soares teaches any resultant change in FRPR due to altitude and speed, would still have satisfied the claimed range of FRPR. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Fulayter and Kodama, and further in view of Lemarchand 20200080496.
Claim 9, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches a ratio of the radius of the fan blade at the root (rroot) to the radius of the fan blade at the tip (rtip), being 0.4 (p.8 section 3.2.3.1 Variable Pitch Fan, “hub-to-tip radius ratio”). 
Wendus in view of Fulayter and Kodama does not teach the ratio is less than 0.33. 
However, Lemarchand teaches increasing propulsion efficiency by increasing bypass ratio ([0002-5]). Although higher bypass ratio can be achieved using larger diameter fans, this strategy leads to problems with increased weight and drag ([0006-0010]). Instead Lemarchand proposes to limit the hub radius of the fan to between 0.25-0.35 of the fan tip radius, thus minimizing the core size and increasing bypass ratio without the undesired effects of added weight and drag that would accompany increased fan diameter ([0017-21, 26-32, 76-80]). Lemarchand further teaches a fan diameter between 200 and 380cm, and an overall fan pressure ratio of 1.1 to 1.35 ([0071-72]). 
Lemarchand thus teaches that hub/root-to-tip ratio was recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the maximum achievable bypass ratio (without further increasing fan diameter) depending on the minimum achievable hub-to-tip ratio, such that the determination of the optimum or workable ranges of said variable, in this case root-to-tip radius ratio being less than 0.33, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, as mapped above for Wendus in view of Fulayter and Kodama, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, as taught by Lemarchand, would have been an obvious extension of prior art teachings, in order to maximize propulsive efficiency (Lemarchand [0002-5, 76-80]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendus in view of Fulayter and Kodama, and further in view of Gallagher 20170167503.
Regarding Claim 13, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the fan comprises a plurality of fan blades 
Wendus in view of Fulayter and Kodama does not teach the average camber (a2 - a1) ave of each fan blade taken over the radially innermost 10% of the blade span is no greater than 75% of the average camber of the 10% blade span portion that has the maximum average camber  (                
                    
                        
                            θ
                        
                        
                            2
                        
                    
                    -
                    
                        
                            θ
                        
                        
                            1
                        
                    
                
            )max.  
However, Gallagher teaches a fan blade (42 of Fig 1; [0055]) where the average camber (a2 - a1)ave of each fan blade taken over the radially innermost 10% of the blade span (embodiments 88, 90, and 92, each having linearly interpolated averages of                 
                    ≈
                
             15, 9, and 5, respectively according to Fig 6) is no greater than 75% of the average camber of the 10% blade span portion that has the maximum average camber (                
                    
                        
                            θ
                        
                        
                            2
                        
                    
                    -
                    
                        
                            θ
                        
                        
                            1
                        
                    
                
            )max (embodiments 88, 90, and 92 each having maximum average cambers at the 90-100% span range that are over 40degrees according to Fig 6; such that the radially innermost 10% camber is always less than 38% of the maximum camber, which falls in the claimed range).

    PNG
    media_image7.png
    946
    1376
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fan blade camber(s) of Gallagher for the fan of Wendus in view of Fulayter and Kodama, because the reduced camber at the inner flow path more effectively transitions flow from the low speed fan to a the high speed LPC ( Gallagher, [0063, 55]).
Claim 14, Wendus in view of Fulayter and Kodama teaches all the limitations of the claimed invention as discussed above. Wendus further teaches the fan comprises a plurality of fan blades (18 blades; p.8, section 3.2.3.1 Variable Pitch Fan), each fan blade having a radial span extending from a root at a 0% span position to a tip at 100% span position (Fig 4). 
Wendus in view of Fulayter and Kodama does not teach  the average camber (                
                    β
                
            2 -                 
                    β
                
            1) ave of each fan blade taken over a portion of the blade between the 30% span position and the 40% span position is at least 1.2 times the average camber of the radially innermost 10% of the blade span (a2 - a1) ave.
However, Gallagher teaches a fan blade (42 of Fig 1; [0055]) where the average camber (                
                    β
                
            2 -                 
                    β
                
            1) ave of each fan blade taken over a portion of the blade between the 30% span position and the 40% span position (embodiments 88, 90, and 92 each having linearly interpolated averages of                 
                    ≈
                
             26, 22, 18, respectively according to Fig 6) is at least 1.2 times the average camber of the radially innermost 10% of the blade span (a2 - a1) ave (embodiments 88, 90, and 92, each having linearly interpolated averages of                 
                    ≈
                
             15, 9, and 5, respectively according to Fig 6; such that the ratio of cambers is around 1.7-3, which falls in the claimed range).


    PNG
    media_image7.png
    946
    1376
    media_image7.png
    Greyscale



Claim(s) 21 is/are rejected under 35 U.S.C. 103 as unpatentable over Wendus (et al., “Follow-On Technology Requirement Study for Advanced Subsonic Transport”, August 2003, NASA/CR-2003-212467). 
Regarding Claim 21, Wendus teaches a gas turbine engine (Fig 4) for an aircraft comprising: 
an engine core comprising a turbine (at least LPT in Fig 4), a compressor (HPC, LPC in Fig 4), and a core shaft connecting the turbine to the compressor (Figs 4 and 5 below);
a combustor (Fig 4) provided downstream of the fan and compressor and upstream of the turbine (Fig 4); 

    PNG
    media_image1.png
    412
    641
    media_image1.png
    Greyscale

a fan located upstream of the engine core (Fig 4 above), the fan having fixed-pitch fan blades (the fan blades being at a fixed pitch during at least one or more operational conditions; e.g., from Mach = 0-0.4 in Fig 15);


    PNG
    media_image2.png
    814
    1005
    media_image2.png
    Greyscale

an annular splitter (Fig 5 above) at which the flow is divided between a core flow that flows through the engine core, and a bypass flow that flows along a bypass duct (Fig 5 above), wherein: 
a fan root pressure ratio (FRPR), defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the engine core (P102) to the mean total pressure of the flow at the fan inlet (P100), is                 
                    ≈
                
            1.08 (p.8, section 3.2.3.1 Variable Pitch Fan; Fig 4;                
                    
                        
                            5.98
                        
                        
                            5.53
                        
                    
                    ≈
                    1.08
                
            ), which falls in the claimed range of 1.25; and 
an overall pressure ratio, OPR, is defined as the ratio of the mean total pressure of the flow at the inlet to the combustor to the mean total pressure of the flow at the fan inlet at cruise conditions(as defined conventionally; which is 55 according to Fig 4 and section 3.2.1, paragraph 2); and
                
                    
                        
                            
                                
                                    1.08
                                
                                
                                    55
                                
                            
                            ≈
                        
                    
                
             0.0196, which approaches (is near) the claimed range of 0.022-0.027. Note, that because the OPR is defined inclusive of the FRPR, the ratio being claimed is essentially the inverse of the pressure ratio across the core compressor section (the claimed ratio,                 
                    X
                    =
                    
                        
                            F
                            R
                            P
                            R
                        
                        
                            O
                            P
                            R
                        
                    
                    =
                    
                        
                            F
                            R
                            P
                            R
                        
                        
                            H
                            P
                            C
                            P
                            R
                            ×
                            L
                            P
                            C
                            P
                            R
                            ×
                            F
                            R
                            P
                            R
                        
                    
                    =
                    
                        
                            1
                        
                        
                            H
                            P
                            C
                            P
                            R
                            ×
                            L
                            P
                            C
                            P
                            R
                        
                    
                
            ; where HPCPR is the pressure ratio across the HPC and LPCPR is the pressure ratio across the LPC). Thus the claimed range of the ratio X, essentially claims the pressure ratio across the compressors of Wendus being 45.5-44, and the OPR being 49.1-47.5.
Wendus further teaches that, over the course of design of the ADP engine of Figure 4, the original V2500 engine having an OPR of 30 (section 3.2.1, para.2; corresponding to a ratio X of 0.036) was first equipped with the desired ADP fan (step 1 in section 3.2.1, paragraphs 2-5 and Figure 1 on pp.4-5), before “scal[ing] down” to a core engine achieving an OPR of 55 (step 6 in section 3.2.1, paragraphs 2-5 and Figure 1 on pp.4-5). Thus the engine, at step 5 exhibited higher ratio X and the engine at step 6 exhibited lower ratio X. Wendus discusses one result of adjusting such a variable (of OPR) in section 3.2.1 (p.5), which is a necessary increase in PWA1112 Waspaloy material. 
Thus, Wendus recognized the OPR of the engine as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the required material properties of the low shaft depended on the design OPR of the engine, such that the determination of the optimum or workable ranges of said variable, in this case OPR being 47.5-49.1 for Wendus’ ADP fan engine (with FRPR at 1.08) such that the claimed ratio, X, is .022-.027, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Wendus’ turbofan engine teaches all the other limitations of the claim, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to adjust OPR and the material of the low shaft, would have been an obvious extension of prior art teachings, in order to adjust the size of the low shaft (step 5 in Section 3.2.1 on p.4) depending on design low shaft wall thickness and material construction. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Note, Wendus further describes cruise conditions as 0.85 Mn and 35000ft (p.8, section 3.2.3.1 Variable Pitch Fan), which is same as max climb conditions (compare p.6 section 3.2.2 Engine Description, 

Potentially Allowable Subject Matter 
Claims 22-23 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim (and any intervening claims) while addressing all outstanding objections and rejections.

Response to Arguments
Applicant's arguments filed 13 April 2021 were fully considered and addressed in the rejections above at the relevant locations, but they were not persuasive.
In Summary:
Applicant arguments rely on a specific interpretation of fixed-pitch fan blades as fan blades that are integrally formed with, or otherwise fixedly attached to a hub of the fan in such a way as to obviate relative rotation between the blades and the hub. 
However, fixed-pitch fan blades may refer to fan blades, which are held at a fixed pitch for some duration. Wendus’ fan blades are variable pitch blades, however, they may be held in a fixed position as fixed-pitch fan blades during several modes of operation. Thus, the claims remain rejected as delineated above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741